Citation Nr: 1721475	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  09-32 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to May 23, 2011.  

2.  Entitlement to TDIU based on service-connected disabilities other than hearing loss since May 23, 2011.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from February 1979 to February 1981.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  This case was previously before the Board in January 2014 and November 2015 when it was, in part, remanded for additional development.  


FINDINGS OF FACT

1.  Prior to May 23, 2011, the Veteran's service-connected disabilities do not preclude substantially gainful employment.  

2.  Since May 23, 2011, the Veteran's service-connected disabilities other than hearing loss do not preclude substantially gainful employment.  


CONCLUSIONS OF LAW

1.  Prior to May 23, 2011, the criteria for a TDIU rating are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).  

2.  Since May 23, 2011, the criteria for a TDIU rating are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that a December 2012 rating decision granted an increased (100 percent) rating for the Veteran's service-connected hearing loss, effective May 23, 2011.  Accordingly, the issue on appeal has been characterized as entitlement to TDIU prior to May 23, 2011 due to all of the Veteran's service-connected disabilities, and since May 23, 2011 based on his service-connected disabilities other than hearing loss.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008) (VA must consider a TDIU claim despite the existence of a schedular total rating and award special monthly compensation under 38 U.S.C.A. § 1114(s) if VA finds the separate disability supports a TDIU rating independent of the other 100 percent disability rating).  See also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Todd v. McDonald, 27 Vet. App. 79, 85-86 (2014).

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)); see also Todd, 27 Vet. App. at 85-86.  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).  

For the period prior to May 23, 2011, the Veteran's service-connected disabilities are hearing loss, degenerative disc disease of the lumbar spine with separately rated right lower extremity radiculopathy, tinnitus, post-operative residuals of a pilonidal cyst, and major depressive disorder with depressive disorder, for a combined schedular rating of 20 percent from June 5, 2006, 30 percent from September 8, 2006, and 50 percent from February 16, 2007.  Consequently, for the period prior to May 23, 2011, the Veteran does not meet the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a).  He is only entitled to consideration of TDIU benefits on an extraschedular basis.  

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility as set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration.   

The evidence shows that the Veteran was last gainfully employed in November 2005 as a vehicle delivery driver.  See October 2006 Social Security Administration (SSA) decision.  His employment history has included working as a deputy sheriff (for 32 years), and as a greeter (for 8 months).  See, e.g., December 2006 VA Form 21-4192 (from the Cumberland County Sheriff Office, indicating the Veteran had a medical retirement in April 2004); see also October 2006 SSA decision.  The Board also notes that the evidence of record indicates the Veteran was employed doing inventory control from, at least, November 2010 through April 2011.  See April 2011 VA joints examination; see also November 2010 VA treatment record.  His educational background includes a high school degree.  See June 2006 VA Form 21-8940.  

The evidence includes a March 2004 report from the Cape Fear Orthopaedic Clinic noting the Veteran's complaint of a two-year history of severe shoulder pain radiating to the elbow.  It was noted he was placed in a light duty position, more of a desk work job.  The Veteran reported he felt he could no longer work the streets or be around situations that might require him to tackle or arrest another individual.  Left shoulder MRI (in February 2004) confirmed partial rotator cuff tear with severe impingement by a hypertrophic acromioclavicular joint.  It was recommended he be placed in a permanent desk position, if possible.  

A March 2004 Dr. R.F. report noted the Veteran was no longer able to perform his duties as a police officer secondary to his degenerative disc disease of his lower back and neck.  The Veteran was unable to do any type of manual labor that involved any lifting, pulling, climbing, or prolonged standing or walking.  It was requested that the Veteran be placed on 100 percent disability as he was unable to perform his job or any related work.  His past medical history was noted to include peripheral neuropathy of the upper extremities, degenerative disc disease of the cervical and lumbar spine, degenerative joint disease of the knees and shoulder.  Dr. R.F. opined that the Veteran would never be able to return to the work force secondary to the degenerative disc disease of his neck and back, coupled with his other associated co-morbid illnesses.  

An August 2004 Dr. F.S., Jr. neurological consultation noted the Veteran was employed as a deputy sheriff and began to notice he had neck pain when he turned his head more to the left side.  The pain and stiffness in the neck became so severe he was considered a hazard driving his patrol car because he could not look to the left with dexterity and quickness.  The Veteran experienced increasing pain over the past two years.  It was found that the neck examination was hazardous as any turning, flexion, or extension of the neck resulted in significant pain.  Dr. F.S., Jr. found the Veteran had severe progressive cervical spondylosis with cervical arthritis and stenosis with cervical radiculopathy and myelopathy, and that the prognosis was poor for recovery.  

A September 2004 SSA Physical Residual Functional Capacity Assessment report noted the primary diagnosis was degenerative disc disease (unspecified location), and the secondary diagnosis was degenerative joint disease (unspecified location).  It was found the Veteran could occasionally lift and/or carry 20 pounds, frequently lift and/or carry 10 pounds, stand and/or walk for 6 hours in an 8 hour work day, and sit for about 6 hours in an 8 hour work day.  The conclusion was that the Veteran should be limited to light with not continuously push/pull in the left upper extremity and lower extremities, occasional stopping and not continuously reaching overhead. 

The Board notes that there is a February 2005 VA treatment record that noted the Veteran's complaint of lower back pain with radiation to both legs.  It was found he was 100 percent disabled, and noted he had severe degenerative joint disease and radiculopathy.  In light of the conclusory nature of the February 2005 VA treatment record finding the Veteran was 100 percent disabled, the Board finds that the opinion is not entitled to any probative value.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  

A June 2006 Dr. R.F. report noted the Veteran was released from his position as a police officer due to his physical inability to perform his duties in 2004.  It was noted the Veteran has severe degenerative disc disease of the upper and lower spine with associated marked extremity weakness.  Dr. R.F. opined the Veteran was no longer able to perform his duties as a police officer or do any manual labor secondary to his associated pain in his neck and back, and he was unable to perform his job or any related work.  It was also found that the Veteran was 100 percent disabled.  Dr. R.F. also opined that the Veteran will never be able to return to the work force secondary to the degenerative disc disease of his neck and back, coupled with his other associated co-morbid illnesses.  

January 2008 VA audiological examination noted that the Veteran could carry conversations at a normal level in an office.  It was further noted that there was a large discrepancy between real conversation and the Veteran's responses in the test booth, and that the Veteran was extremely exaggerating his disability on audiological testing.  

January 2008 VA skin diseases examination noted the Veteran experienced frequent episodic drainage from his pilonidal cyst due to infected sinuses.  The Veteran's sinuses pop and drain blood purulent material for a day or so.  He treats them symptomatically, trying to keep them clean.  

On January 2008 VA spine examination, the Veteran indicated that most of the time as a sheriff duty he was doing sedentary type work but was on patrol sometimes.  It was noted he took hydrocodone for pain without side effects.  The Veteran walked with a cane and knee braces.  On physical examination, the examiner was unable to get any lumbar spine range of motion, and there was weakness of the legs, but it was generalized and the examiner expressed he was not confident he was getting a true reading of the Veteran's weakness.  The diagnosis was degenerative disc disease with degenerative joint disease of the cervical and lumbar spine, and radiculopathy of the right leg.  It was concluded that the Veteran was unable to work at this time, noting he walks very slowly with the aid of a cane and appears very uncomfortable with just any movement.  

On January 2008 VA joints examination, the Veteran complained of bilateral leg weakness and radicular pain going down the right leg.  It was opined that the Veteran was unable to work and has been unable to work since around 2004 because of his back problems, and secondary radiculopathy of the right leg and bilateral weakness of the legs.  It was noted that there was no significant pain on moving his knees, but that he was unable do any type of repetitive movement of the knees.  The diagnosis was radiculopathy of the legs and weakness related to lack of use related to degenerative joint disease and degenerative disc disease of the lower spine.  

A November 2010 VA treatment record lists the Veteran employment status as being employed for an automobile parts store.  

On April 2011 VA joints examination, the Veteran complained of shoulder swelling, especially on the left side, as well as limited range of motion.  It noted he used a cane all the time.  His usual occupation was listed as inventory control, noting he checks parts while sitting, and that he has missed approximately eight days of work in the past twelve months.  The diagnosis was degenerative joint disease of the bilateral shoulders.  The occupational effect of his disability was that it impairs reaching or working overhead, and impairs lifting or carrying.  

On April 2011 VA spine examination, it was indicated that the occupational effect of the Veteran's nonservice-connected cervical spine disability (diagnosed as osteoarthritis of the cervical spine on examination) was that he was unable to do lifting and carrying, and limitation of standing and walking.  

On August 2011 VA knee examination, the Veteran complained of weakness in the right leg.  He stated he could not walk long distances and had fallen down when walking.  It was noted that the impact on his ability to work was lack of endurance.  

On May 2014 VA headaches examination, the Veteran reported that when he has headaches he would not be able to do his work because of the pain.  

On May 2014 VA back examination, the Veteran reported flare-ups precipitated by prolonged walking or sitting causing a sharp pain to go up his back.  The diagnosis included moderate bilateral lower extremity radiculopathy.  It was noted the Veteran had occasional use of a walker, and constant use of a cane.  The Veteran reported he would not be able to do prolonged sitting due to his back pain.  

On August 2014 VA PTSD examination, the Veteran denied any interpersonal problems while employed as a police officer.  He indicated he has searched for part-timework but that people/businesses are not hiring.  His symptoms include a depressed mood, chronic sleep impairment, and impaired impulse control, such as unprovoked irritability with periods of violence.  

A December 2015 VA medical opinion found that it was less likely as not the Veteran's service-connected physical health disabilities other than hearing loss, individually or collectively, rendered him unable to secure or follow substantially gainful employment prior to May 23, 2011, or after May 23, 2011.  It was indicated that the Veteran's reported symptoms and examinations indicate he is physically capable of sedentary work, exerting up to ten pounds of force occasionally and/or a negligible amount of force frequently to lift, carry, push, and pull.  Sedentary work involves sitting most of the time, but may involve walking or standing for brief periods of time.  

A July 2016 VA medical opinion found that the symptoms of the Veteran's depression are not completely debilitating and would not prevent work although they might mildly to moderately impair occupational reliability and productivity.  There is no evidence that at any time in the past the Veteran would have been rendered totally unemployable for any significant period of time by his psychological issues, either prior to or after May 23, 2011.  

After a thorough review of the record, the Board finds that the preponderance of the evidence shows that the functional limitations imposed by the Veteran's service-connected disabilities do not preclude his performance of substantially gainful employment prior to May 23, 2011.  In reaching this determination, the Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 77 F.3d 1350, 1354 (Fed. Cir. 2013).  

The Board finds significant that there is no medical opinion dated since the Veteran has established service connection for his disabilities supporting his argument that his service-connected disabilities alone preclude substantially gainful employment for the period prior to May 23, 2011.  In this regard, the Board is aware of the October 2006 SSA decision that awarded SSA disability benefits.  However, the Board notes that SSA determinations as to employability are not binding on VA as SSA subscribes to different statutory and regulatory criteria.  See Anderson v. Brown, 5 Vet. App. 347, 354 (1993) (quoting Collier v. Derwinski, 1 Vet. App. 413, 417 (1991)).  The Board does, however, find significant that the October 2006 SSA decision indicated that the Veteran's severe impairments included cervical and lumbar disc disease and obesity.  Hence, the Veteran was awarded SSA disability benefits for more than just his service-connected disabilities.  

For the period prior to May 23, 2011, the Board finds significant that there various opinions indicating the limitations due to the Veteran's nonservice-connected disabilities.  See, e.g., March 2004 Cape Fear Orthopaedic Clinic report (regarding the left shoulder disability); April 2011 VA joints examination (addressing the limitations caused by his bilateral shoulder degenerative joint disease); April 2011 VA spine examination (highlighting the limitations caused by the Veteran's osteoarthritis of the cervical spine).  In addition, there are various opinions, while in support of the Veteran's claim, are also based on the impact of both his service-connected and nonservice-connected disabilities.  See, e.g., March 2004 and June 2006 Dr. R.F. reports; see also January 2008 VA spine examination.  Thus, such opinions have limited probative value due to the fact that the opinions are not based entirely on service-connected disabilities.  There is also evidence that addresses the impairment caused by the Veteran's nonservice-connected cervical spine disability.  See August 2004 Dr. F.S., Jr. report.  

In contrast, the September 2004 SSA Physical Residual Functional Capacity Assessment report does not indicate that the Veteran is incapable of obtaining and maintaining substantially gainful employment.  Moreover, the January 2008 VA audio and skin diseases examinations reveal little, if any, impact on the Veteran's ability to obtain and maintain substantially gainful employment based on his service-connected hearing loss and post-operative residuals of pilonidal cyst.  

The Board acknowledges the January 2008 VA joints examination wherein it was opined that the Veteran was unable to work and has been unable to work since around 2004 because of his back problems, and secondary radiculopathy of the right leg and bilateral weakness of the legs.  However, the Board finds this examination and the opinions provided therein to also be of limited probative value.  Notably, while the examiner opined the Veteran has been unable to work since around 2004 because of back problems, contemporaneous evidence shows that the Veteran was unable to continue his employment as a sheriff deputy due to various disabilities, including nonservice-connected left shoulder rotator cuff tear, cervical spine degenerative disc disease, and service-connected lumbar spine degenerative disc disease.  In addition, to the extent the January 2008 VA joints examiner opined the Veteran has been unable to work since 2004, the evidence shows that the Veteran has been employed in at least three different capacities since retiring as a sheriff deputy, including as a greeter, vehicle delivery driver, and doing inventory control.  See October 2006 SSA decision; April 2011 VA joints examination.  

The Board also acknowledges that the Veteran has submitted lay statements supporting his claim for TDIU.  See, e.g., June 2006 S.S. statement (stating the Veteran suffers from a severe back injury and that he is unable to work due to his health).  S.S. does not indicate, and there is no evidence that she has the requisite medical expertise to provide such an opinion.  While she is competent to report the symptoms she observes of the Veteran, based on his complaints to her, an opinion as to the functional limitations on gainful employment is beyond her medical expertise.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Thus, such statements as to the Veteran being unable to work are not competent or sufficient.  In addition, to the extent that S.S. specifically opined the Veteran is unable to work due to his "health," it is not clear from such a statement whether "health" consists of solely the Veteran's service-connected disabilities, or whether such was a general reference of the Veteran's condition based on his service-connected and nonservice-connected disabilities.  

Considering the entire evidence of record, including the December 2015 and July 2016 VA retrospective medical opinions that found the Veteran was capable of substantially gainful employment prior to May 23, 2011 based on his service-connected physical and psychiatric disabilities, and considering the Veteran's employment history which has included sedentary duties and activities (e.g., as sheriff deputy he was doing primarily sedentary type work, and employment doing inventory control was sedentary in nature), and his educational background, the Board finds that the preponderance of the evidence is against a finding that prior to May 23, 2011, the Veteran's service-connected disabilities rendered him incapable of obtaining and maintaining substantially gainful employment.  Thus, the Board finds that TDIU prior to May 23, 2011 must be denied.  

For the period since May 23, 2011, as noted above, the Veteran is seeking TDIU based on his service-connected disabilities other than hearing loss.  Based on the evidence of record for the period since May 23, 2011, the Board also finds that the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities, considering his educational background and work experience, render him incapable of obtaining and maintaining substantially gainful employment.  August 2011 VA knee examination found the only impact on the Veteran's ability to work was a lack of endurance based on his service-connected right lower radiculopathy, consistent with his report of not being able to walk long distances.  On May 2014 VA back examination, the Veteran reported he would be unable to do prolonged sitting due to his back pain.  Notably, the examiner did not provide such an opinion, and the Veteran does not indicate, and there is no evidence that he has the requisite medical expertise to provide such an opinion.  Indeed, the May 2014 VA back examiner found that on repetitive range of motion testing there was only a slight decrease in range of motion for right lateral flexion, opining that there would be at least some loss of motion with a significant flare-up or when the joint/spine is used repeatedly over a period of time.  August 2014 VA PTSD examination was consistent with some impairment of function and with employability, but not reflective of being incapable of obtaining and maintaining substantially gainful employment.  This evidence, in combination with the December 2015 and July 2016 VA medical opinions that found the Veteran was capable of substantially gainful employment since May 23, 2011 based on his service-connected physical and psychiatric disabilities, cumulatively, supports a finding that the preponderance of the evidence that the Veteran is capable of obtaining and maintaining substantially gainful employment, particularly in light of his educational background and employment experience.  

Significantly, there is no medical opinion for the period since May 23, 2011 to support that the Veteran is incapable of obtaining and maintaining substantially gainful employment based on his service-connected disabilities.  The Board thus finds that the preponderance of the evidence is against his claim for TDIU since May 23, 2011.  


ORDER

Entitlement to TDIU prior to May 23, 2011 is denied.  

Entitlement to TDIU since May 23, 2011 based on service-connected disabilities other than hearing loss is denied.  





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


